Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 21 September 1778
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


à Viry ce 21 Septembre 1778
Au milieu de l’affliction où nous sommes mon Illustre Docteur je ne puis m’empêcher de vous faire souvenir de la promesse que vous nous avez faite de venir nous voir ici à Viry chez mon frère. Nous lui avons parlé de cette promesse il en a été ravi et il desire vivement que vous l’accomplissiez. Vous savez combien un ami comme vous peut adoucir les maux d’un malheureux Pere et d’une malheureuse mère toujours livrés à leur douleur. Vous ferez je ne dis pas simplement une action conforme à vôtre bon coeur mais vous remplirez encore un devoir d’humanité. Quelle influence ne peuvent avoir sur nous la présence et les consolations d’un ami comme Vous. Daignes done nous tenir votre parole cette espérance suffit seule pour apporter quelque soulagement à notre peine. Je n’ai pas besoin de vous prier d’amener Monsieur votre petit fils et de vous dire que mon frère sera fort aise d’avoir l’honneur de le recevoir. D’ailleurs toutes les personnes que vous amenerez seront bien recuës. Si vous voulez y coucher vous trouverez des appartemens bien clos et bien bons pour vous et pour Monsieur votre petit fils. Vous verrez certainement une des plus belles vuës et un des plus beaux pays qu’on puisse voir aux environs de Paris. Recevez les sincères assurrances des sentimens d’attachement d’un homme qui dans quelqu’etat que soit son ame ressent également l’amitié qu’il vous a vouée pour la vie.
Le Roy
  Mde. Le Roy me charge de vous dire combien elle vous est attachée ayez la bonte de dire bien des choses pour nous à M. et Mde. De Chaumont. Nous n’oublierons jamais les marques d’amitié qu’ils nous ont donné dans cette funeste Occasion.
P.S. Si vous me favorisez d’une réponse, vous voudrez bien suivre l’adresse qui est ici dessous
a Monsieur Monsieur Le Roy maison de M. Le Roy à Viry sur Orge par Risse pour Viry
  
 
Addressed: a Monsieur / Monsieur Franklin / Député du Congrès / à Passy / près Paris
Endorsed: M. Le Roy
